Citation Nr: 1317556	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  02-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 2, 2005; and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. M. Kreitlow

 
INTRODUCTION

The Veteran had active military service from September 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied a disability rating greater than 30 percent for service-connected PTSD.  The Veteran disagreed and timely perfected an appeal in March 2002.  The Veteran's appeal was initially before the Board in November 2003 at which time it remanded for the Veteran to be given the opportunity of a hearing at the RO before a Decision Review Officer as he had previously requested.  

A hearing at the RO was scheduled for October 2004; however, the Veteran submitted a statement withdrawing his appeal instead of proceeding with the hearing.  Within one week, the Veteran requested that his appeal be reinstated on the basis that he had been coerced into withdrawing the appeal and he had no intent to do so.  In November 2004, the RO denied reinstatement of his appeal.  The Veteran disagreed with that decision in December 2005.  A Statement of the Case was issued in August 2005.  In February 2006, the Veteran submitted a VA Form 9 as to the issue of the validity of the withdrawal.  It is noted that the RO notified the Veteran that his VA Form 9 was not timely; however, it proceeded to provide the Veteran with a hearing on that issue, which was held in June 2007.  In a January 2011 remand, the Board found that it was obligated to take the Veteran's February 2006 VA Form 9 as timely because the August 2005 Statement of the Case was issued to the incorrect representative.  The Board further finds that the RO's continued action on this issue despite its letter stating that the VA Form 9 was untimely constitutes a waiver of any jurisdictional defects in the timing of the filing of the VA Form 9.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the 60-day filing requirement of a Substantive Appeal is not a jurisdictional bar to Board review as VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly).  

The Board further notes that the RO obviously took the Veteran's October 2004 statement requesting reinstatement of his withdrawn appeal as a new claim for an increased disability rating for his service-connected PTSD because in August 2005 it sent the Veteran a notice letter.  In a February 2006 rating decision, the RO granted an increased disability rating to 50 percent effective March 2, 2005, for the Veteran's service-connected PTSD.  At the June 2007 RO hearing on the validity of the withdrawal, the Decision Review Officer raised the question of whether the Veteran was actually seeking an earlier effective date for the award of 50 percent.  Consequently, the next day, the Veteran via his representative submitted a claim for an effective date earlier than March 2, 2005, for the award of the 50 percent disability rating for his service-connected PTSD.  The RO adjudicated and denied that claim on the merits in an August 2007 rating decision.  The Veteran disagreed with that denial, and perfected an appeal by filing a timely VA Form 9 in March 2008.

Thus, the Board notes that the issues initially certified to the Board were (1) entitlement to an effective date earlier than March 2, 2005, for the award of a 50 percent disability rating for service-connected PTSD; and (2) the validity of the October 2004 withdrawal of the Veteran's appeal for a disability rating in excess of 30 percent for service-connected PTSD.  In February 2011, the Board remanded both of these issues to the Appeals Management Center (AMC) for additional development and adjudication.  In a Supplemental Statement of the Case issued in July 2012, the AMC denied the effective date claim; however, it found the October 2004 withdrawal of the Veteran's appeal for an increased rating for his PTSD to not be valid and, therefore, reinstated the increased rating claim and included as part of the Supplemental Statement of the Case the issue of entitlement to an increase in excess of 30 percent for PTSD from February 8, 2000 (the date of the claim seeking an increased disability rating) through March 2, 2005 (the date of the increase to 50 percent).

The Board finds, however, that by finding the withdrawal invalid and reinstating that appeal, any subsequent adjudications for increased disability ratings (of which there were several) are subsumed as part of the now reopened appeal and relate back to the rating decision issued in June 2001.  Furthermore, the claim for an earlier effective date for the award of a 50 percent disability rating is also subsumed within the reopened appeal essentially revising the issue to be for a staged rating for the entire appeal periods rather than limited to merely the period from February 8, 2000, to March 2, 2005.  Consequently, the issue on appeal has been restated as set forth on the title page.  Furthermore, having reinstated the prior appeal for an increased disability rating for the Veteran's PTSD, the docket number of that appeal has been reinstated and is being used rather than the 2008 docket number of the appeal last before the Board in January 2011 as those issues no longer exist as discussed above.

The Board further notes that the Veteran has had multiple veterans' service organizations representing him over the years in his various claims, and there appears to have been some confusion as to who is representative was when correspondence sent to the Veteran was copied to his representative.  It is clear to the Board, however, that his current representative is the VFW as evidenced by the VA Form 21-22s dated in February 2010 and February 2011.  Hence the VFW has been listed on the title page hereof as the Veteran's representative.

As discussed in more detail below, the Board finds that the record raises the issue of entitlement to a TDIU.  Consequently, that issue has been added as a part of the Veteran's appeal.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

Unfortunately the Board finds that remand of the Veteran's claims is warranted to afford all due process to him and to comply with VA's duty to notify and assist the Veteran in developing his claims.

Initially the Board notes that the Veteran has never been afforded the RO hearing before a Decision Review Officer that he requested in his March 2002 VA Form 9, and which was the subject of the Board's remand in November 2003 because, instead of having the hearing, the Veteran filed a withdrawal of his appeal (which, as indicated above, has now been deemed to be invalid).  In order to comply with due process, the Board finds that a hearing should be scheduled at the RO before a Decision Review Officer, preferably one that has not previously reviewed the Veteran's case in order to provide the greatest opportunity for an impartial review of his claim for an increased disability rating for his PTSD.

In addition, the Board finds that additional development is needed to obtain potential treatment records relating to the Veteran's PTSD.  Initially the Board notes that medical records in the claims file indicate that he was being seen by a private mental health care provider (see e.g., the December 1999 note from this private physician and the June 2000 VA examination report).   However, no private treatment records are of record.  On remand, the Veteran should be contacted and advised that these records may be highly relevant in establishing his claim for a higher disability rating and, thus, he should either provide VA with a release to obtain these private treatment records or provide them himself.

In addition, the Board notes that, in both statements made in support of his claim and at multiple VA examinations, the Veteran stated he had received treatment at the Vet Center in Huntington, West Virginia.  No such treatment records, however, are in the claims file.  These treatment records may be highly relevant to the Veteran's claim for an increased rating for his PTSD.  In addition, as they are VA records, they are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus on remand, the Veteran's Vet Center treatment records should be associated with his claims file.

In addition, the Board notes that the Veteran's virtual claims file contains Social Security Administration records demonstrating that the Veteran quit working on November 30, 2011, and filed a claim for disability compensation at the beginning of 2012.  It appears that the records were placed on a compact disc on February 17, 2012.  The Board notes that there is no decision in the records from the Social Security Administration.  Given the short time frame between when the Veteran apparently filed his claim for Social Security disability compensation and when the Social Security Administration provided VA with its records, the Board finds it is most likely that there are additional records that have not been obtained that may be relevant to the issue on appeal.  Consequently, on remand, the Social Security Administration should be contacted and asked to provide a copy of the Veteran's medical and adjudication records generated or received subsequent to February 17, 2012.

Finally, the Board finds that the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record.  The Court of Appeals for Veterans Claims (Court) has held that a TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).).  

In the present case, the evidence shows that the Veteran was working full time as a car salesman until November 30, 2011.  Social Security Administration records demonstrate that he quit working on that date due to multiple medical conditions to include heart problems, diabetes, stints in both legs, bleeding ulcer, chronic obstructive pulmonary disease, high blood pressure, high cholesterol, hearing loss and PTSD (which he called "nerves").  The Veteran has been service-connected for his hearing loss since July 1976 and his PTSD since February 2000.  In a recent rating decision issued in September 2011, service connection was established effective June 21, 2005, for coronary artery disease status post myocardial infarction and coronary artery bypass grafting (CABG) surgery under the new presumption of service connection for ischemic heart disease as related to exposure to herbicides in the Republic of Vietnam.  He was also granted service connection for scars on the chest and legs associated with his CABG surgery.  

Consequently, the Board finds that the record raises the issue as to whether the Veteran is unemployable as a result of service-connected disabilities.  His claim for an increased disability rating for his service-connected PTSD pending, the Board finds that the issue of entitlement to a TDIU is a part of that claim and should be considered in adjudicating the issue of an increased disability rating pursuant to Rice.  Hence, on remand, the Veteran should be provided notice on how to substantiate a claim for a TDIU and all necessary development should be conducted.  Thereafter, the issue of a TDIU should be adjudicated along with the readjudication of the Veteran's claim for an increased disability rating for his service-connected PTSD.
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's treatment records from the Vet Center in Huntington, West Virginia.  If records are not available, such should be noted in the claims file.

2.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records of the private mental health care provider who authored the December 1999 note indicating the Veteran had a diagnosis of PTSD and whom the Veteran identified at the June 2000 VA examination as receiving treatment from.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative, VFW, should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  Request the Veteran's medical and adjudication records from the Social Security Administration that have been generated or received since its last submission (records dated February 17, 2012) or for a complete copy if they are unable to just provide its records not already submitted.  Associate all correspondence and any records received with the claims file.

4.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish entitlement to a TDIU.

5.  Conduct any necessary development with regard to establishing entitlement to a TDIU.

6.  After all the above development has been completed, contact the Veteran and ask him if he still desires a hearing at the RO before a Decision Review Officer as originally requested in May 2002 (but which hearing scheduled in October 2004 was cancelled because of the submission of the invalid withdrawal).  If he still desires a hearing, forward the Veteran's claims file to the RO for scheduling of such a hearing.  Such hearing preferably should be scheduled with a Decision Review Officer that has not previously reviewed the Veteran's case in order to provide the greatest opportunity for an impartial review of his claim.

7.  Thereafter, readjudicate the Veteran's claims for an increased disability rating for his PTSD and entitlement to a TDIU.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative, VFW.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


